DETAILED ACTION

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The applicant still has not addressed the specification objection.  This has been two office actions where the applicant has decided not to address this objection.  Please clarify in the next response.
Applicant’s arguments with respect to claims 1-2, 4 and 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner could not locate support for comparing images based on the material as long with the location of inspection.  Applicant further states that the location of inspection allows some points on the surface to be relevant and others to be ignored (Remarks Pg. 12).  Where in the specification does it state that the image comparison is based on both object comparison and the location of inspection (i.e. as applicant states, only certain areas of the object are used and others are ignored).




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the independent claims to include the limitation “a processing module configured to: process the first image data to detect an irregularity within the sample of material outside the second field of view by comparing the first image data to a reference image data suitable for the material and the inspection spot,”.  Applicant did not provide any indication in the remarks for where this amendment is supported.  Furthermore, the only paragraph the examiner could locate was para. 0046 of the published specification which discloses comparing the first image data to reference image data suitable for the material at hand.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mak et al. (herein after will be referred to as Mak) (US 20190324252) in view of Baughman et al. (herein after will be referred to as Baughman) (US Patent No. 10,659,848) in view of Dolgin et al. (herein after will be referred to as Dolgin) (US 20150256768) and in further view of Kokota et al. (herein after will be referred to as Kokota) (US 20190391012).
 
Regarding claim 1, Mak discloses 
an apparatus for a microscope system, the apparatus comprising: [See Mak [0102] Microscope system.]
wherein the sample is a sample of organic tissue of a surgical site, and [See Mak [Fig. 1] Imaging a human.]
[See Mak [0102] Processing image data to determine a disease portion.]
generate an image output signal for a display of the microscope system, provide the image output signal to the display. [See Mak [0102] Displaying microscope image including identification of a disease.]
Mak does not explicitly disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and 
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, 
wherein the first field of view comprises the second field of view;  and 
a processing module configured to: process the first image data to detect a 
wherein information on the 
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and 
However, Baughman does disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and [See Baughman [Fig. 1] Wide camera sub-system (111) sends image data to overlay system (102).]
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, [See Baughman [Fig. 1] Narrow camera sub-system (104) sends image data to overlay system (102).]
wherein the first field of view comprises the second field of view;  and [See Baughman [Fig. 1] Narrow FOV is contained with Wide FOV.]
a processing module configured to: process the first image data to detect an [See Baughman [Col. 1 lines 31-35] Logic for identifying a set of out-of-narrow frame objects.]
wherein information on the [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak to add the teachings of Baughman, in order to improve upon the tradeoff in magnification and optical resolution by utilizing a two camera system with different FOVs/magnifications in Baughman for the identification of diseases in Mak.
Mak (modified by Baughman) do not explicitly disclose
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, 
However, Dolgin does disclose
wherein an overview of the first image data is overlaid over the second image data if the abnormality is detected outside the second field of view, [See Dolgin [0002] Target object to move outside FOV.  Also, see 0027-0028, Three imagers with images having different magnification/resolution/FOV and are combined to produce a composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman) to add the teachings of Dolgin, in order to improve upon the resolution of images being displayed (i.e. center of image will still maintain higher resolution due to narrow FOV camera) when merging narrow/wide FOV images and extending the field of view [See Dolgin [0018]].  Furthermore, this will improve upon the time delay for the movement of the camera in Baughman to capture the object that was outside the field of view of the narrow camera by performing the same function of displaying the object outside the FOV of the narrow camera by image merging.
Mak (modified by Baughman and Dolgin) do not explicitly disclose
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and  
However, Kokota does disclose
wherein the overview is overlaid to indicate a location of the abnormality relative to the second image data, and [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman and Dolgin) to add the teachings of Kokota, in order to improve upon visualizing and navigation of microscopic images by simultaneously displaying both the wide and narrow images, wherein the position of the narrow image relative to the wide image is shown in the overlay as a rectangular box [See Kokota [0086]].

Regarding claim 4, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak discloses
wherein the abnormality detected by the processing module is a bleeding and[See Mak [0102] Displaying microscope image including identification of a disease (i.e. bleeding).]
Mak does not explicitly disclose
wherein information on a location of 
However, Baughman does disclose
wherein information on a location of [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).  Also, see Abstract, direction to the locations of object outside of the narrow view.]
Applying the same motivation as applied in claim 1.

Regarding claim 6, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein a position of the overlaid information indicates a location of the abnormality relative to the second image data. 
However, Kokota does disclose
wherein a position of the overlaid information indicates a location of the abnormality relative to the second image data. [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.]
Applying the same motivation as applied in claim 1.

Regarding claim 7, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein a location of the abnormality is highlighted in the overview of the first image data.  
However, Nakajima discloses
wherein a location of the abnormality is highlighted in the overview of the first image data.  [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.  One definition of “highlight” by Merriam-Webster is “to pick out and emphasize”…therefore, the rectangular box in the overlay “highlights” the location in the second image.]
Applying the same motivation as applied in claim 1.

Regarding claim 8, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein: the interface is suitable for obtaining further image data from one or more further optical imaging modules, the processing module is configured to detect the abnormality within the further image data, and information on the abnormality within the further image data is overlaid over the second image data within the image output signal.  
However, Dolgin does disclose
wherein: the interface is suitable for obtaining further image data from one or more further optical imaging modules, the processing module is configured to detect the abnormality within the further image data, and information on the abnormality within the further image data is overlaid over the second image data within the image output signal.  [See Dolgin [0002] Target object to move outside FOV.  Also, see 0027-0028, Three imagers with images having different magnification/resolution/FOV and are combined to produce a composite image (i.e. this dependent claim is duplication of parts/extending the invention of claim 1 to three cameras/imagers with different FOV).]
Applying the same motivation as applied in claim 1.

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.
 
Regarding claim 15, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 15.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in view of Dolgin (US 20150256768) in view of Kokota (US 20190391012) and in further view of Abraham et al. (herein after will be referred to as Abraham) (US 20190151024).

Regarding claim 2, Mak (modified by Baughman, Dolgin and Kokota) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein the display is an ocular display of an eyepiece of the microscope system.  
However, Abraham does disclose
wherein the display is an ocular display of an eyepiece of the microscope system.  [See Abraham [0035] Ocular display of a surgical microscope.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman, Dolgin and Kokota) to add the teachings of Abraham, in order to incorporate a conventional microscope ocular eyepiece display with the microscope system of Mak.

Claims 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) and in further view of Van Hoe et al. (herein after will be referred to as Van Hoe) (US 20080104116). 

Regarding claim 9, Mak discloses 
an apparatus for a microscope system for performing materials inspection, the apparatus comprising: [See Mak [0102] Microscope system.]
wherein the sample is of a sample of a material to be inspected, and [See Mak [Fig. 1] Imaging a human.]
[See Mak [0102] Processing image data to determine a disease portion.]
generate an image output signal for a display of the microscope system, provide the image output signal to the display. [See Mak [0102] Displaying microscope image including identification of a disease.]
Mak does not explicitly disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view of an inspection spot, and 
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, 
wherein the first field of view comprises the second field of view;  and 
a processing module configured to: process the first image data to detect an irregularity within the sample of material outside the second field of view by comparing the first image data to a reference image data suitable for the material and the inspection spot.
wherein information on the 
However, Baughman does disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and [See Baughman [Fig. 1] Wide camera sub-system (111) sends image data to overlay system (102).]
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, [See Baughman [Fig. 1] Narrow camera sub-system (104) sends image data to overlay system (102).]
wherein the first field of view comprises the second field of view;  and [See Baughman [Fig. 1] Narrow FOV is contained with Wide FOV.]
a processing module configured to: process the first image data to detect an irregularity within the sample of material outside the second field of view  [See Baughman [Col. 1 lines 31-35] Logic for identifying a set of out-of-narrow frame objects.]
wherein information on the [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak to add the teachings of Baughman, in order to improve upon the tradeoff in magnification and optical resolution by utilizing a two camera system with different FOVs/magnifications in Baughman for the identification of diseases in Mak.
Mak (modified by Baughman) do not explicitly disclose
 
However, Van Hoe does disclose
 [See Van Hoe [0289-0290] Inputted data includes location and pattern of an abnormality such as an object defect to perform image recognition and automatic identification of the abnormality….A multidimensional database stores lists of diagnosis linked to pattern and location…..Pattern recognition computes similarity between a new image and references images in the database linked to a specific location/pattern combination.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman) to add the teachings of Van Hoe, in order to provide a fast and accurate diagnosis by performing image recognition [See Van Hoe [0012]].
Regarding claim 14, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 14.

Regarding claim 16, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 16.  

Claims 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in view of Van Hoe (US 20080104116) and in further view of Maier et al. (herein after will be referred to as Maier) (US 20160203263).

Regarding claim 10, Mak (modified by Baughman and Van Hoe) disclose the apparatus of claim 9.  Furthermore, Mak does not explicitly disclose
the irregularity is detected if a deviation between the first image data and the reference image data is larger than a threshold.  
However, Maier does disclose
the irregularity is detected if a deviation between the first image data and the reference image data is larger than a threshold.  [See Maier [0035] Comparison of patient’s image data to comparison images and using a threshold value to determine a corresponding health status such as a disease.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman and Van Hoe) to add the teachings of Maier, in order to perform obvious object comparison techniques in the field of image processing to determine if a disease is present in the captured image data by incorporation of a threshold deviation.

Regarding claim 17, Mak (modified by Baughman and Van Hoe) disclose the apparatus of claim 9.  Furthermore, Mak does not explicitly disclose
wherein the processing module is further configured to generate the reference image data based on a previous first image data.
However, Maier does disclose
wherein the processing module is further configured to generate the reference image data based on a previous first image data. [See Maier [0035] Comparison of patient’s image data to comparison images and using a threshold value to determine a corresponding health status such as a disease. (the comparison images correspond to previous image data.)]
Applying the same motivation as applied in claim 10.

Regarding claim 18, see examiners rejection for claim 17 which is applicable for the rejection of claim 18.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in view of Van Hoe (US 20080104116) and in further view of Mojaver (US 20170359512).

Regarding claim 11, Mak (modified by Baughman and Van Hoe) disclose the apparatus of claim 9.  Furthermore, Mak does not explicitly disclose
wherein: the interface is suitable for obtaining a trigger signal from an input device of the microscope system, and the processing module is configured to generate the image output signal such that: the overview of the first image data is overlaid over the second image data within the image output signal in response to the trigger signal of the input device, and/or a location of the second field of view within the first field of view is highlighted within the overview of the first image data.  
However, Mojaver does disclose
wherein: the interface is suitable for obtaining a trigger signal from an input device of the microscope system, and the processing module is configured to generate the image output signal such that: the overview of the first image data is overlaid over the second image data within the image output signal in response to the trigger signal of the input device, and/or a location of the second field of view within the first field of view is highlighted within the overview of the first image data.  [See Mojaver [0012 and Fig. 2] Combining wide and narrow FOV images.  User to input instructions to control the imaging system.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Mak (modified by Baughman and Van Hoe) to add the teachings of Mojaver, in order to enable a user to control the imaging system of a wide/narrow dual camera system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in view of Van Hoe (US 20080104116) in view of Mojaver (US 20170359512) and in further view of Kokota (US 20190391012).

Regarding claim 12, Mak (modified by Baughman, Van Hoe and Mojaver) disclose the apparatus of claim 11.  Furthermore, Mak discloses
wherein: the interface is suitable for obtaining a steering signal from an input device of the microscope system and for providing a control signal for a robotic adjustment system of the microscope system, the processing module is configured to control the robotic adjustment system based on the steering signal, and [See Mak [Fig. 3] Motor controller (376).]
Mak does not explicitly disclose
a change of the location of the second field of view within the first field of view is highlighted within the overview of the first image data.
However, Kokota does disclose
a change of the location of the second field of view within the first field of view is highlighted within the overview of the first image data. [See Kokota [0083] Calculates the position of a rectangular box corresponding to the FOV of the second image in the coordinate system of the first image and is displayed in an overlay.  Also, see Figs. 2-3.  One definition of “highlight” by Merriam-Webster is “to pick out and emphasize”…therefore, the rectangular box in the overlay “highlights” the location in the second image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman, Dolgin and Mojaver) to add the teachings of Kokota, in order to improve upon visualizing and navigation of microscopic images by simultaneously displaying both the wide and narrow images, wherein the position of the narrow image relative to the wide image is shown in the overlay as a rectangular box [See Kokota [0086]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindsay et al. (US 20170270715) – detect objects located outside a field of view of the user and to present indications of positional information associated with the objects located outside the field of view of the user (Para. 0046).
Salter et al. (US 20140375683) – Visual indications are displayed within field of view for indicating the presence of objects located outside the field of view (Para. 0024 and Fig. 4).
Ikeda (US 20140118551) - Generate a notable obstacle image if the obstacle region is located outside the narrow view field image.  The image merge unit merges the notable video image (i.e. narrow FOV image) and notable obstacle image (i.e. wide FOV image) (para. 0015).
Taylor (US 20140160264) – Augmenting the live retinal view by overlaying a wide angle panoramic map of the retina on the display (para. 0037-0040).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486